575 S.E.2d 520 (2002)
356 N.C. 621
STATE of North Carolina
v.
Mikel Olanda RAINEY.
No. 637P02.
Supreme Court of North Carolina.
December 19, 2002.
William P. Hart, Special Deputy Attorney General, W. Robert Caudle, II, District Attorney, for State.
Mary March Exum, Raleigh, for Rainey.

ORDER
Upon consideration of the petition filed by Attorney General in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 19th day of December 2002."
Upon consideration of the petition filed by Attorney General for Writ of Supersedeas of the judgment of the Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 19th day of December 2002."